Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 103 rejection have been considered and are moot because they do not apply to the new references used in the current office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiri (US20200022035) in view of Zhang (US 20210014339, Application No. PCT/CN2019/095059,  with an international filing date of Jul. 8, 2019, has full support).
Regarding claim 1, Kadiri discloses a method of a user equipment (UE) for performing a dual active protocol stack (DAPS) handover in a wireless communication system ([0051]), the method comprising: 
receiving, from a source base station, a radio resource control (RRC) reconfiguration message including DAPS configuration information per bearer identifier  ([0051][0082] [0092][0095], fig. 6, the UE receives,  from a base station, an indication (in a RRC reconfiguration message) that the UE is to perform a conditional handover from the source BS to a target BS and is to perform at least one of a two protocol stack handover from the source BS to the target BS or a dual connectivity handover. It is a common practice that reconfiguration message requesting the UE is to perform a handover from the source BS to a target BS must indicate the identifier of the channel or bear used for the handover); and 
establishing protocol entities for a target cell corresponding to the at least one bearer for the DAPS handover (figs. 6-7, perform a conditional DAPS handover from source BS to target BS using the bearer identified).
Even though Kadiri may implicitly disclose reconfiguring, for the DAPS handover, at least one  packet data convergence protocol (PDCP) entity corresponding to the at least one bearer for the DAPS handover (techniques may include PDCP during handover, [0048], and send a PDCP status report to target BS [0074]),  Kadiri does not explicitly disclose  identifying at least one bearer for the DAPS handover indicated by the DAPS configuration information; reconfiguring, for the DAPS handover, at least one  packet data convergence protocol (PDCP) entity corresponding to the at least one bearer for the DAPS handover.
Zhang discloses identifying at least one bearer for the DAPS handover indicated by the DAPS configuration information; reconfiguring, for the DAPS handover, at least one  packet data convergence protocol (PDCP) entity corresponding to the at least one bearer for the DAPS handover (Zhang, [0008][0059], fig. 12, the UE associates/identifies this logical channel/bearer with the DAPS PDCP entity identified by servedRadioBearer; reconfigures a radio link control (RLC) entity to associate with data radio bearers (DRBs) of the target cell, and reconfigures a packet data convergence protocol (PDCP) entity to associate with radio bearers associated with the target cell).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Kadiri with the teachings given by Zhang. The motivation for doing so would have been to reduce mobility interruption time through dual protocol stacks in the new radio access system (Zhang, [0002][0006]). 
	Claim 10 is rejected same as claim 1. 

Regarding claim 2, Kadiri and Zhang disclose the method of claim 1, 
reconfiguring the PDCP entity comprises reconfiguring the PDCP entity by establishing at least one of a ciphering function, an integrity protection function, or a header compression function of the target cell (Zhang, [0006], the PDCP reconfiguration involves establishing a header decompression protocol and applying a header decompression configuration provided by upper layers for the target cell, establishing a decipher function and applying a cipher algorithm and key). The motivation of the combination is same as in claim 1. It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.
Claims 8, 11 and 17 are rejected same as claim 2.

Regarding claim 3, Kadiri and Zhang disclose the method of claim 1, wherein establishing the protocol entities for the target cell comprises: creating a medium access control (MAC) entity for the target cell corresponding to the at least one bearer; and establishing a radio link control (RLC) entity for the target cell corresponding to the at least one bearer (Zhang, [0008], the UE creates a target MAC entity for the target cell, reconfigures a radio link control (RLC) entity to associate with data radio bearers (DRBs) of the target cell). The motivation of the combination is same as in claim 1.
Claim 12 is rejected same as claim 3.

Regarding claim 4, Kadiri and Zhang disclose the method of claim 1, further comprising receiving, from a target base station, an RRC reconfiguration message including release information indicating that a connection with a source cell is to be released corresponding to the DAPS handover (Kadiri, [0083], fig. 4, RRC message from the target base station to release a connection).
Claim 13 is rejected same as claim 4.

Regarding claim 5, Kadiri and Zhang disclose the method of claim 4, further comprising releasing protocol entities for the source cell based on the release information (Kadiri, [0084], provide a message indicating that the release of the source BS is complete via the source protocol stack).
	Claim 14 is rejected same as claim 5.

Regarding claim 7, Kadiri and Zhang disclose the method of claim 4, further comprising reconfiguring the PDCP entity corresponding to the at least one bearer based on the release information (Kadiri, [0048], Zhang, [0008], the UE releases the RLC entities and the associated logical channels of the source cell and reconfigures the DAPS PDCP entities to normal PDCP entities). The motivation of the combination is same as in claim 1.
	Claim 16 is rejected same as claim 7.

Regarding claim 9, Kadiri and Zhang disclose the method of claim 1, further comprising configuring the PDCP entity to use a reordering function for the DAPS handover (Kadiri, [0048], PDCP sequence number continuity after handover; Zhang, [0047], during the PDCP reconfiguration procedure, the PDCP reordering function to reorder the packets received is enabled). The motivation of the combination is same as in claim 1.
	Claim 18 is rejected same as claim 9.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiri in view of Zhang further in view of Deenoo (US 20190174571).
Regarding claim 6, Kadiri and Zhang disclose the method of claim 5, 
releasing an RLC entity for the source cell corresponding to the at least one bearer (Kadiri, figs. 6-7, [0084], perform a conditional DAPS handover from source BS to target BS, release of the source BS is complete). 
Kadiri does not explicitly disclose wherein releasing the protocol entities for the source cell comprises: resetting a MAC entity for the source cell.
Deenoo discloses releasing the protocol entities for the source cell comprises: resetting a MAC entity for the source cell (Deenoo, [0321-323], upon receiving the mobility-command (including release message), the WTRU may take one or more of the following actions: reset MAC (including, for example, SCG MAC if established) associated with source RAT/cell);
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Kadiri with the teachings given by Deenoo. The motivation for doing so would have been to enable efficient handover based on the network condition (Deenoo, abstract).
Claim 15 is rejected same as claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474